Exhibit 10.8

AMENDMENT TO SAMSON RESOURCES

SPECIAL AGREEMENT WITH [OFFICER NAME] OF [YEAR]

THIS AMENDMENT TO THE SAMSON RESOURCES SPECIAL AGREEMENT WITH [OFFICER NAME] OF
[YEAR] (“Amendment”) is entered into effective as of November 14, 2014 (the
“Effective Date”) by and between Samson Resources Company (the “Company”), and
[OFFICER NAME] (the “Executive”).

WHEREAS, the Company and Executive have previously entered into that certain
Samson Resources Special Agreement with [OFFICER NAME] of [YEAR] (the “Special
Agreement”);

WHEREAS, on August 29, 2014, the Compensation Committee of the Board of
Directors of Samson Resources Corporation (the “Committee”) approved Officer
Retention Agreements to be executed with officers of the Company, including
Executive, conditioned upon Executive’s agreement to waive any right to receive
any payments or benefits under a special or employment agreement in connection
with a voluntary termination of employment by Executive on or prior to
September 1, 2015, except in the case of a Change of Control;

WHEREAS, on August 29, 2014, the Committee further approved the amendment of the
definition of “Change of Control” contained in the Special Agreement to be
effective September 1, 2015;

WHEREAS, Executive desires to be eligible for certain payments and benefits
pursuant to the terms and conditions of an Officer Retention Agreement;

WHEREAS, the Company and Executive desire to amend the Special Agreement such
that a “Severance” under the Special Agreement shall not include a voluntary
termination by the Executive of his employment with the Company for “Good
Reason” from the Effective Date through and including September 1, 2015, except
in the case of a “Change of Control;” and

WHEREAS, the Company and Executive desire to amend the Special Agreement with
respect to the definition of “Change of Control,” to be effective September 1,
2015.

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree that the Special Agreement is
hereby amended as follows:

1. Effective September 1, 2015, Paragraph III(3) (on page 3) of the Special
Agreement shall be amended in its entirety to read as follows:

“Change of Control” shall mean (i) the sale of all or substantially all of the
assets (i.e., at least 80%) (in one transaction or a series of related
transactions) of Samson Resources Corporation (“SRC”), a corporation controlled
by affiliates of Kohlberg Kravis Roberts & Co. L.P., Itochu Corporation, NGP
Energy Capital Management L.L.C. and Crestview Partner L.P. (together, the
“Sponsors”) or Samson Investment Company (“SIC”), as applicable, which, based on
transactions consummated as of September 1, 2015, are held by SRC, SIC or any



--------------------------------------------------------------------------------

of their respective Subsidiaries or any entity that is controlled by SRC or SIC
and are not as of such date contemplated for sale, to any Person (or group of
Persons acting in concert), other than to the Sponsors or their affiliates; or
(ii) a merger, recapitalization or other sale (in one transaction or a series of
related transactions) by SRC, the Sponsors or any of their respective affiliates
(which includes, for the avoidance of doubt, SIC), to a Person (or group of
Persons acting in concert) of equity interests or voting power that results in
any Person (or group of Persons acting in concert) (other than the Sponsors or
their affiliates) owning more than 50% of the equity interests or voting power
of SRC or SIC, as applicable (or any resulting company after a merger). For
purposes of determining if an asset is sold under clause (i) above, the sale of
primary equity securities in a direct or indirect subsidiary of SRC or SIC to
the public or a third party shall not be deemed to be an asset sale; provided,
however, that a sale of secondary equity securities in any such subsidiary shall
be considered an asset sale to the extent of such sale. For the avoidance of
doubt, none of an initial public offering, stock dividend, stock split or any
other similar corporate event shall alone constitute a Change of Control.

2. Effective as of the Effective Date, Paragraph III(11) of the Special
Agreement shall be amended in its entirety to read as follows:

11. “Severance” shall mean either: (a) the involuntary termination of
Executive’s employment by Samson other than for Cause, or (b) a voluntary
termination of Executive’s employment with Samson for Good Reason in connection
with a Change of Control (as provided in Section II). Notwithstanding items
(a) and (b) above, the following shall not be considered a Severance:
(i) Executive’s voluntary termination of employment with Samson for Good Reason
on or prior to September 1, 2015, except in the case of a Change of Control;
(ii) Executive’s refusal, without Good Reason, of an offer to transfer to a
comparable position within Samson or a business entity controlled by the
purchaser or purchasers of Samson Resources Corporation in conjunction with a
Change of Control or (iii) Executive’s death or total disability.

All capitalized terms used in this Amendment shall have the same meaning
ascribed to them in the Special Agreement unless specifically denoted otherwise.
Except as specifically amended, as set forth herein, the terms and provisions of
the Special Agreement remain unchanged.

[signature pages follow]



--------------------------------------------------------------------------------

 

 

Randy L. Limbacher

Chief Executive Officer

Samson Resources Company

Accepted and agreed to by:  

 

[OFFICER NAME]  

 

[ADDRESS]  

 

[ADDRESS]              day of             , 2014